 


                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK RISSER,                                                      :   CIVIL ACTION NO. 1:17-CV-357
                                                                  :
                                            Plaintiff             :   (Chief Judge Conner)
                                                                  :
                             v.                                   :
                                                                  :
STEELTON-HIGHSPIRE SCHOOL                                         :
DISTRICT, DR. ELLEN                                               :
CASTAGNETO, and LISA CRUM,                                        :
                                                                  :
                                            Defendants            :

                                                               ORDER

              AND NOW, this 25th day of March, 2019, upon consideration of the motion

(Doc. 38) for summary judgment filed by defendants Steelton-Highspire School

District (the “School District”), Dr. Ellen Castagneto (“Castagneto”), and Lisa Crum

(“Crum”), and the parties’ respective briefs in support of and opposition to said

motion, and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

              1.             Defendants’ motion (Doc. 38) for summary judgment is GRANTED in
                             part and DENIED in part as follows:

                             a.             The motion (Doc. 38) is GRANTED as to plaintiff’s claim for
                                            retaliation under the Americans with Disabilities Act against the
                                            School District (Count III).1

                             b.             The motion (Doc. 38) is further GRANTED as to plaintiff’s claim
                                            for retaliation under the Pennsylvania Human Relations Act
                                            against the School District as well as Castagneto and Crum in
                                            their individual capacities (Count III).

                                                            
        The amended complaint misnumbers the retaliation claim as “Count IV”
              1

rather than “Count III.” (Doc. 13 at 15). The court refers to the retaliation claim as
Count III for clarity.
 


         c.    The motion (Doc. 38) is otherwise DENIED.

    2.   The Clerk of Court is DIRECTED to enter partial judgment in favor of
         the School District, Castagneto, and Crum and against plaintiff on
         Count III of plaintiff’s amended complaint.

    3.   The court will schedule the above-captioned matter for jury selection
         and trial by separate order.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
